                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

DAVID DELL’AQUILA, LORANNDA                        )
BORJA, TODD CHESNEY, and BRENT                     )
WEBER, on behalf of themselves and all             )
others similarly situated,                         )         NO. 3:19-cv-00679
                                                   )
        Plaintiffs,                                )         JUDGE CAMPBELL
                                                   )         MAGISTRATE JUDGE FRENSLEY
v.                                                 )
                                                   )
NATIONAL RIFLE ASSOCIATION OF                      )
AMERICA,                                           )
                                                   )
        Defendant.                                 )


                                              ORDER

        The Court received a letter from counsel for the plaintiffs discussing matters related to and

unrelated to this case. The Clerk is directed to file the letter on the docket and under seal.

        The letter refers to Plaintiff Dell’Aquila as a “former client,” however the Court has no

record of counsel’s withdrawal. Counsel is advised that neither his letter nor this Order alter his

obligations under Local Rule 83.01(g).

        It is so ORDERED.

                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00679 Document 76 Filed 09/01/21 Page 1 of 1 PageID #: 1031
